DETAILED ACTION
Claims 1-20 are cancelled.
Claims 21-40 are currently pending.
This Office Action is in response to the preliminary amendment filed on 06/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 10,901,481 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving sending the command to operate the transmitter and sensors in a low-power mode or a high-power mode based on the received signal strength of the data transfer. Accordingly, the sensors can operate at the desire sampling rate based on the determined scored of the indicator of the charge, the available capacity and the indicator of activity. 


US Patent 10,901,481 B1
21. (New) A wearable apparatus having an adjustable sampling rate, comprising: at least one sensor configured to measure at least one property associated with a user of the wearable apparatus; at least one memory storing measurements from the at least one sensor and instructions; at least one transmitter configured to send data to a device external from the wearable apparatus; at least one processor configured to execute the instructions to perform operations comprising: receiving, from the external device in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss; sending a command to the at least one transmitter to operate in a low-power mode or a high-power mode based on the received signal strength; when the command is to operate in the low-power 




Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21 and 31, the claims recite the limitations “when the command is to operate in the low-power mode, sending a command to the at least one sensor to operate at a first sampling rate or a second sampling rate based on the determined score; and when the command is to operate in the high-power mode, sending a command to the at least one sensor to operate at the first sampling rate or the second sampling rate based on the determined score.”. These claims render indefinite for missing the essential element(s) require to perform the claims function because the step of how to obtain the determining score is missing/unknown from the claims. For the purpose of examination and according to the specification and the parent application claims (now U.S. Patent 10,901,481 B1), Examiner interprets the claims to include the essential limitation as follow to clear the ambiguity of the claims. 
“receiving, from the at least one sensor, an indicator of charge of at least one battery, an available capacity of the at least one memory, and an indicator of activity of the user;
determining, using a scoring algorithm, a score based on the indicator of charge of at least one battery, the available capacity of the at least one memory, and the indicator of activity of the user;”
Thus, the claim 21 is rewritten as follow: 
21. (Currently amended) A wearable apparatus having an adjustable sampling rate, comprising: at least one sensor configured to measure at least one property associated with a user of the wearable apparatus; at least one memory storing measurements from the at least one sensor and instructions; at least one transmitter configured to send data to a device external from the wearable apparatus; at least one processor configured to execute the instructions to perform operations comprising: 
receiving, from the external device in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss; sending a command to the at least one transmitter to operate in a low-power mode or a high-power mode based on the received signal strength; 
receiving, from the at least one sensor, an indicator of charge of at least one battery, an available capacity of the at least one memory, and an indicator of activity of the user;
determining, using a scoring algorithm, a score based on the indicator of charge of at least one battery, the available capacity of the at least one memory, and the indicator of activity of the user;
when the command is to operate in the low-power mode, sending a command to the at least one sensor to operate at a first sampling rate or a second sampling rate based on the determined score; and when the command is to operate in the high-power mode, sending a command to the at least one sensor to operate at the first sampling rate or the second sampling rate based on the determined score.
Clam 31 is amended to include similar feature of claim 21 above. 

31. (Currently amended) A method of selecting a sapling rate, comprising:
 receiving, from a device external from a wearable apparatus and in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss; sending a command to at least one transmitter of the wearable apparatus to operate in a low-power mode or a high-power mode based on the received signal strength; 
receiving, from the at least one sensor, an indicator of charge of at least one battery, an available capacity of the at least one memory, and an indicator of activity of the user;
determining, using a scoring algorithm, a score based on the indicator of charge of at least one battery, the available capacity of the at least one memory, and the indicator of activity of the user;
when the command is to operate in the low-power mode, sending a command to at least one sensor of the wearable apparatus to operate at a first sampling rate or a second sampling rate based on the determined score; and when the command is to operate in the high-power mode, sending a command to the at least one sensor of the wearable apparatus to operate at the first sampling rate or the second sampling rate based on the determined score.
Allowable Subject Matter
The Currently amended Claims 21-40 above are allowed.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Garland (US Publication 2017/0127354 A1) discloses the transceivers and sensors of the wearable device operates in a low power mode at a lower rate based on the battery capacity and indicator of activity of the user (detected by sensors) [0091] [0125]. In other words, the transceivers and sensors of the wearable device operates in a normal power mode at a higher 
However, Garland fails to particularly teach "receiving, from a device external from a wearable apparatus and in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss; sending a command to at least one transmitter of the wearable apparatus to operate in a low-power mode or a high-power mode based on the received signal strength”.
Langley (US Patent 10,559,200 B1) discloses determining an available capacity of the at least one memory; determining, using a scoring algorithm, a score based on the available capacity; and selecting power mode based on the determined score [Fig. 5] [Col. 12 lines 35 – 46: If the inquiry to decision step 530 is positive, meaning that the DSP 325 has detected that … the memory device 330B has reached its capacity (or designated ratio thereof), then the "Yes" branch is followed to step 535 in which the DSP 325 sends a wake signal to the main processor 230 to "wake-up" from its deep sleep cycle/low -power mode.].
However, Langley fails to particularly teach "receiving, from a device external from a wearable apparatus and in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss; sending a command to at least one transmitter of the wearable apparatus to operate in a low-power mode or a high-power mode based on the received signal strength”.
Thus, the prior art of record do not teach or suggest individually or in combination "receiving, from a device external from a wearable apparatus and in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a ” in combination with other limitations as disclosed in the newly amended claim 21 and 31 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187